Citation Nr: 1705449	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  15-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1954 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is needed to schedule the Veteran for a requested hearing.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  

On his Substantive Appeal to the Board VA Form 9, received in March 2015, the Veteran requested that he be afforded a BVA Hearing at a Local VA Office, which is commonly referred to as a "Travel Board" hearing.  In July 2015, the Veteran withdrew his request for a hearing.  However, in September 2015, the Veteran stated that he had not withdrawn his request for a Board hearing.  

A January 2017 Board letter to the Veteran sought clarification of his hearing request.  He was advised in that letter that if he did not respond the Board "will use your previous selection to determine your choice of hearing."  He has not responded.  As he most recently indicated that he did not withdraw his request for a Travel Board hearing, such a hearing should be scheduled for him.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Notify the Veteran and his representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file. Once he has been afforded this requested hearing, or in the event that he withdraws the hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




